Citation Nr: 1147344	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-26 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left arm disability (claimed as overuse syndrome of the left arm).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from December 2000 to March 2001 and from October 2001 to June 2002.  The Veteran also had a period of Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.  The Veteran filed a notice of disagreement (NOD) in January 2008.  A statement of the case was issued in August 2008.  The Veteran perfected her appeal in September 2008.

The Board notes that in a November 2010 rating decision, the RO continued a 30 percent disability rating for the service-connected cervical degenerative disc disease (DDD).  The Veteran filed an NOD and an SOC was issued in June 2011. The Veteran did not perfect her appeal as to this issue and thus, the Board does not have jurisdiction over the matter.  38 C.F.R. § 20.302(b).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary in this case.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described.

A Remand is necessary in order to obtain outstanding Social Security Administration (SSA) records.  Notably, the July 2010 report of VA examination indicated the Veteran had filed for Social Security disability benefits.  A copy of the Administrative Decision awarding SSA benefits and the underlying treatment records utilized in reaching said decision must be associated with the claims file.  38 C.F.R. § 3.159(c)(1).
A Remand is also appropriate to obtain an addendum opinion from the July 2010 
VA examiner.  The Veteran has claimed service connection for her left arm and hypertension on a theory of entitlement to include secondary causation.  Specially, she maintains that her left arm has been overused since she is unable to properly use her right arm as a result of the service-connected cervical DDD and right shoulder condition.  She further asserts her hypertension is the result of medication used to control chronic pain from the service-connected cervical DDD and right shoulder condition. 

The July 2010 VA examiner opined that hypertension was not caused or aggravated by chronic pain from the service-connected cervical DDD and right shoulder condition; however, no opinion was rendered as to whether hypertension was proximately due to, the result of, or aggravated by medication used to alleviate such pain.  38 C.F.R. §§ 3.306; 3.310. 

The July 2010 VA examiner indicated that he was unable to create a nexus between the left shoulder impairment and the service-connected right shoulder and neck conditions.  He further stated that the left shoulder rotator cuff tear was less likely as not caused by or the result of her right shoulder and neck conditions.  However, no rationale was provided for the opinions expressed.  Additionally, the examiner did not provide a specific opinion as to whether the right shoulder and neck conditions aggravated the left shoulder condition, to include as due to overuse of the left arm.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should also take all indicated action to contact SSA to obtain a copy of the Administrative Decision awarding disability benefits and any medical records utilized in the award of such benefits.  

2.  After obtaining the above evidence, the RO should obtain an addendum opinion from the examiner who performed the July 2010 VA examination, if available.  Otherwise, the RO should schedule the Veteran for a VA examination by a similarly qualified medical provider.  It is imperative that the claims file be made available to the examiner for review.  

A)  The examiner should then offer an opinion in response to the following:

i)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is proximately due to, the result of, or aggravated by medication used to alleviate chronic pain from the service-connected cervical DDD and right shoulder condition ?

ii)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected cervical DDD and right shoulder condition aggravated the left shoulder, to include as due to overuse of the left arm?  

B)  The examiner should additionally provide rationale for the opinions expressed in the July 2010 report of VA examination, i.e. that the left shoulder rotator cuff tear was less likely as not caused by or aggravated by her right shoulder and neck conditions.  

A detailed rationale should be furnished for all opinions.

3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative a fully responsive SSOC that includes clear reasons and bases for all determinations and afford them a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


